                                                                      Case 2:19-cv-00471-GW-GJS Document 53 Filed 04/29/20 Page 1 of 2 Page ID #:862
                                                                                                                                                                JS-6
                                                                                1

                                                                                2

                                                                                3

                                                                                4

                                                                                5

                                                                                6
                                                                                                            UNITED STATES DISTRICT COURT
                                                                                7
                                                                                             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                                8

                                                                                9
                                                                                    GRANT VALENCIA,                                  CASE NO. CV 19-00471-GW-GJSx

                                                                               10                         Plaintiff,                 Action Filed: December 14, 2018
                                                                                                                                     Trial Date: June 30, 2020
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11
                                                                                                v.
                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                    LOS ANGELES COUNTY
                                        TORRANCE, CALIFORNIA 90503




                                                                               13
                                                                                    SHERIFF’S DEPARTMENT, a public                   ORDER RE STIPULATION TO
                                                                               14   entity; COUNTY OF LOS ANGELES,                   DISMISS DEFENDANT AND
                                                                                    a public entity; KENNETH COLLINS,                CROSS-COMPLAINANT COUNTY
                                                                               15
                                                                                    an individual; and DOES 1 through 50,            OF LOS ANGELES’ CROSS-
                                                                               16   inclusive                                        COMPLAINT WITHOUT
                                                                                                       Defendants.                   PREJUDICE
                                                                               17

                                                                               18
                                                                                    COUNTY OF LOS ANGELES,
                                                                               19
                                                                                                          Cross-Complainant,
                                                                               20
                                                                                                     v.
                                                                               21
                                                                                    KENNETH COLLINS, and MOES 1
                                                                               22   through 50
                                                                               23                          Cross-Defendants
                                                                               24                                        ORDER
                                                                               25
                                                                                          Good cause appearing, the cross-complaint as to Kenneth Collins filed by
                                                                               26

                                                                               27   defendant and cross-complainant County of Los Angeles County is hereby
                                                                               28                                              -1-
                                                                                         (PROPOSED) ORDER RE DISMISSAL OF DEFENDANT COUNTY OF LOS
                                                                                               ANGELES’ CROSS-COMPLAINT WITHOUT PREJUDICE
                                                                      Case 2:19-cv-00471-GW-GJS Document 53 Filed 04/29/20 Page 2 of 2 Page ID #:863



                                                                                1   dismissed without prejudice. If plaintiff’s current appeal of the judgment in
                                                                                2
                                                                                    defendant County’s favor by way of motion for summary judgment (Docket No.
                                                                                3

                                                                                4   40) is denied, the County of Los Angeles will file a dismissal with prejudice as to

                                                                                5   the cross-complaint (Docket No. 14). If the appeal is granted and plaintiff’s case
                                                                                6
                                                                                    against defendant County of Los Angeles is remanded for trial, defendant’s cross-
                                                                                7

                                                                                8   complaint shall be re-instated with no bar, including by any statute of limitations.

                                                                                9         All parties are to bear their own costs arising out of this dismissal.
                                                                               10
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   Dated: April 29, 2020                           By: ___________________________
                                                                               12                                                         Honorable George H. Wu
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                                                                          United States District Judge
                                        TORRANCE, CALIFORNIA 90503




                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28                                             -2-
                                                                                         (PROPOSED) ORDER RE DISMISSAL OF DEFENDANT COUNTY OF LOS
                                                                                               ANGELES’ CROSS-COMPLAINT WITHOUT PREJUDICE
